MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of petitioner’s appeal from the denial of his application for asylum.
The immigration judgment found that petitioner had filed a false asylum application. This finding was based on, among other things, the testimony of the preparer of the application, Mr. Basi, the inconsistent testimony of petitioner, the striking similarities in the affidavits supporting petitioner’s application, and the documentary evidence that petitioner provided Mr. Basi with a partially completed and signed asylum application where the reasons for asylum were left blank.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.